Christopulos v Christopulos (2022 NY Slip Op 05016)





Christopulos v Christopulos


2022 NY Slip Op 05016


Decided on August 24, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2020-02288
 (Index No. 705015/14)

[*1]Gregory Christopulos, respondent, 
vKatherine Christopulos, etc., et al., defendants, Nicholas Spyreas, appellant.


Nicholas Spyreas, Greenwich, Connecticut, appellant pro se.
The Dweck Law Firm, LLP, New York, NY (Jack S. Dweck of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for an accounting and to cancel a notice of mechanic's lien, the defendant Nicholas Spyreas appeals from an order of the Supreme Court, Queens County (Frederick D.R. Sampson, J.), dated January 15, 2020. The order denied, as academic, the motion of the defendant Nicholas Spyreas "to request Court to accept release and satisfaction of lien."
ORDERED that the order is affirmed, with costs.
The Supreme Court properly denied, as academic, the motion of the defendant Nicholas Spyreas "to request Court to accept release and satisfaction of lien," since it sought relief which had already been granted in a prior order of the same court entered September 30, 2019 (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; see also Christopulos v Christopulos, _____ AD3d _____ [Appellate Division Docket No. 2021-06093; decided herewith]).
At this juncture, we decline the plaintiff's request to impose a sanction against Spyreas for prosecuting this allegedly frivolous appeal (see 22 NYCRR 130-1.1). There are, however, more than a dozen additional appeals Spyreas has taken from papers in this action that are currently pending before this Court. Spyreas is therefore warned that future submissions to this Court that qualify as frivolous conduct may result in the imposition of sanctions against him pursuant to 22 NYCRR 130-1.1 (see Matter of Ram v Estate of Hershowitz, 149 AD3d 959, 960; Webb v Greater N.Y. Auto. Dealers Assn., Inc, 144 AD3d 1134, 1135).
DILLON, J.P., CONNOLLY, ROMAN and MALTESE, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court